Title: [Diary entry: 11 August 1785]
From: Washington, George
To: 

Thursday 11th. Thermometer 77 in the Morning—84 at Noon and 84 at Night. The Drought, the effects of which were visible when I left home, had, by this (no rain having fallen in my absence) greatly affected vegetation. The grass was quite burnt & crisp under foot—Gardens parched and the young Trees in my Shrubberies, notwithstanding they had been watered (as it is said) according to my direction were much on the decline. In a word nature had put on a melancholy look—everything seeming to droop.